Citation Nr: 9916169	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application for an increased 
(compensable) rating for his service connected residuals of a 
left leg injury.  He filed a timely notice of disagreement, 
initiating this appeal.  

This claim was originally presented to the Board in April 
1997, at which time it was remanded for additional 
development, including a new VA medical examination.  It has 
now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable rating for the residuals of a 
left leg muscle injury.  His claim was remanded by the Board 
in April 1997 for a new VA medical examination in compliance 
with the U. S. Court of Appeals for Veterans Claims (Court) 
opinion in DeLuca v. Brown [8 Vet. App. 202 (1995)].  To the 
RO's credit, it attempted to contact the veteran in order to 
comply with the Board's remand, but several letters to the 
veteran were returned to the RO stamped "Moved - Left No 
Forwarding Address."  The RO contacted the U.S. Postmaster 
in the veteran's last town of record, and in a June 1997 VA 
Form 3443, the local post office confirmed that the veteran 
had moved and left no forwarding address.  A review of the 
claims folder indicates no correspondence has been received 
from the veteran since the approximate time of his 
relocation.  In the May 1999 written brief presentation, the 
veteran's representative confirmed the RO's futile efforts to 
contact the veteran, and provided no additional means to do 
so.  

The veteran's service connected residuals of a left leg 
injury are currently rated under 38 C.F.R. § 4.73, Muscle 
Disorders.  The rating criteria for muscle disorders were 
changed effective July 3, 1997.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore 
the RO should obtain medical findings stated in terms 
consistent with both the old and the new criteria, and 
consider both sets of criteria in rating the disability.  In 
so doing, the RO may not apply the new rating criteria to any 
time period prior to the effective date of the regulatory 
change.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As is noted 
above, the RO has already made diligent efforts to contact 
the veteran in order to comply with the prior Board remand, 
and in compliance with the statutory duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).  However, this duty to 
assist is not a one way street; the veteran also has an 
obligation to assist in the adjudication of his claim. Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO need not 
schedule the veteran for another VA medical examination 
unless it has reason to believe such efforts might be 
successful ( i.e., unless the veteran or his representative 
provides a new mailing address).  Otherwise, the RO should 
consider the existing evidence of record in light of both the 
new and old rating criteria for muscle injuries, and 
determine if a compensable rating is warranted under either 
version.  The claim should then be returned to the Board.  

Thus, in light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO should determine if any new 
information has come forward which would 
enable it to contact the veteran.  If 
such information is available, he should 
be scheduled for a VA orthopedic 
examination to determine the current 
impairment associated with his service 
connected left leg disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder and new rating criteria 
should be made available to the examiner 
for review in conjunction with the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
and, if required, x-rays.  The examiner 
should indicate whether there is any 
pain, paralysis, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
left ankle due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations should, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on repeated use or during flare-ups 
under § 4.40, and weakened movement, 
excess fatigability, or incoordination 
under § 4.45.  This inquiry should not be 
limited to muscles and nerves.  All 
factors upon which the medical opinion is 
based must be set forth for the record. 

2.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of both the old 
and new rating criteria.  If the actions 
taken remain adverse to the veteran in 
any way, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


